Order entered December 12, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00133-CV

                          SKY CAPITAL GROUP, LTD, Appellant

                                               V.

                               BOMBARDIER, INC., Appellee

                      On Appeal from the 44th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-08-02249

                                           ORDER
       We GRANT the December 11, 2013 unopposed motion for extension of time to file

appellant’s reply brief and ORDER the brief be filed no later than January 23, 2014.




                                                    /Elizabeth Lang-Miers/
                                                    ELIZABETH LANG-MIERS
                                                    JUSTICE